***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                   JERMAIN V. RICHARDS
                        (SC 20490)
    Robinson, C. J., and McDonald, D’Auria, Ecker and Alexander, Js.

                                  Syllabus

Convicted of the crime of murder, the defendant appealed, and the Appellate
   Court upheld the defendant’s conviction. On the granting of certification,
   the defendant appealed to this court, claiming that the evidence was
   insufficient to support his conviction insofar as the state failed to prove
   the manner, means, place, cause, and time of the victim’s death, and
   that the inferences that the jury apparently drew from the evidence
   were unreasonable because the state failed to prove that the defendant
   had committed or intended to commit any criminal acts. Held that the
   Appellate Court’s well reasoned opinion, in which that court determined
   that the evidence was sufficient to support the defendant’s conviction,
   fully addressed the evidentiary sufficiency issue, and this court adopted
   that portion of the Appellate Court’s opinion as a proper statement of
   the applicable law concerning that issue; moreover, this court empha-
   sized two facts that were not expressly applied by the Appellate Court
   in its analysis but that were noted in the Appellate Court’s opinion and
   further supported the jury’s conclusion that the defendant intended to
   cause or did cause the victim’s death, namely, that the victim had been
   seen at the defendant’s residence within two hours of the victim’s last
   cell phone communication and was in good health, and the defendant
   missed his first work shift the day after the victim disappeared but
   arrived for his second shift later that day.
           Argued March 29—officially released July 16, 2021*

                            Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of Fairfield and tried to the jury
before E. Richards, J.; verdict and judgment of guilty,
from which the defendant appealed; thereafter, the
Appellate Court, Keller, Prescott and Bishop, Js., affirmed
the trial court’s judgment, and the defendant, on the
granting of certification, appealed to this court. Affirmed.
   Norman A. Pattis, for the appellant (defendant).
  Kathryn W. Bare, senior assistant state’s attorney,
with whom, on the brief, were Joseph T. Corradino,
state’s attorney, and Ann F. Lawlor, supervisory assis-
tant state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. In this certified appeal, we must con-
sider whether there was sufficient evidence for the jury
to find the defendant, Jermain V. Richards, guilty of
murder in violation of General Statutes § 53a-54a (a),1
despite the absence of evidence of the manner, means,
place, cause, and time of the victim’s death. The Appel-
late Court upheld the trial court’s judgment of convic-
tion. We now affirm the judgment of the Appellate Court.
   The defendant was convicted after a third jury trial,
the first two trials having ended in mistrials after hung
juries. State v. Richards, 196 Conn. App. 387, 394, 229
A.3d 1157 (2020). The defendant appealed, and the
Appellate Court affirmed his conviction. Id., 413. We
granted certification to appeal, limited to the following
issue: ‘‘Did the Appellate Court correctly conclude that
the evidence adduced at the defendant’s trial was suffi-
cient to support his conviction of murder?’’ State v.
Richards, 335 Conn. 931, 236 A.3d 218 (2020).
  The opinion of the Appellate Court thoroughly and
accurately reports the facts that the jury might reason-
ably have found to support the conviction of the defen-
dant. The defendant contends that the jury lacked
sufficient evidence to find him guilty of murder. Specifi-
cally, he argues that the state failed to prove the manner,
means, place, cause, and time of death, and that the
inferences the jury apparently drew from the evidence
were unreasonable because the state failed to prove
any criminal acts committed by the defendant or that
he intended to commit such acts.2
   Our examination of the record and briefs, and our
consideration of the parties’ arguments, persuades us
that we should affirm the Appellate Court’s judgment.
Because the Appellate Court’s well reasoned opinion
fully addresses the certified issue, it would serve no
purpose for us to repeat the discussion contained in
that opinion. We therefore adopt part I of the Appellate
Court’s opinion as the proper statement of the issue
and the applicable law concerning that issue. See, e.g.,
State v. Buie, 312 Conn. 574, 583, 94 A.3d 608 (2014); see
also State v. Richards, supra, 196 Conn. App. 394–407.
   Additionally, we emphasize two facts that the Appel-
late Court did not expressly apply in the analysis section
of its opinion (part I), although they were noted in the
opinion itself. First, not only was the victim last seen
at the defendant’s residence, but she was seen there
within two hours of her last cell phone communication
and was in good health. See State v. Richards, supra,
196 Conn. App. 393–94. While the evidence analyzed in
part I of the Appellate Court’s opinion fully satisfies
the sufficiency of the evidence standard, this evidence
further supports the jury’s conclusion that the defen-
dant intended to cause the victim’s death and did in
fact cause her death. Second, the defendant missed his
work shift, which was scheduled for 3 to 11 p.m. on
Sunday, April 21, 2013, the day after the victim disap-
peared, but he arrived for his second shift that same
day, which began at 11 p.m. Id., 393. This evidence
further supports the jury’s conclusion that the defen-
dant caused the victim’s death.
   The judgment of the Appellate Court is affirmed.
   * July 16, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’
   2
     To the extent the defendant argues that there was no evidence that the
victim is, in fact, deceased, we note that the state’s chief medical examiner
testified that the cause of death was ‘‘homicidal violence of an undetermined
type’’ and that the victim’s limbs were removed, postmortem, by the use of
a sharp instrument. See State v. Richards, supra, 196 Conn. App. 393.